Citation Nr: 1723075	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 14, 2014.

2.  Entitlement to a rating in excess of 50 percent for PTSD beginning March 14, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a March 2014 hearing before the undersigned Veterans Law Judge.  The Veteran was notified in April 2014 that a transcript was unavailable due to technological difficulties and the Veteran was offered a new hearing.  The Veteran did not respond to this letter and therefore no new hearing was held.  

This matter was previously before the Board in November 2014 where it was remanded for further development.


FINDINGS OF FACT

1.  Prior to March 14, 2014, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency.

2.  Beginning March 14, 2014, the Veteran's PTSD was manifested by no worse than occupational and social impairment with reduced reliability and productivity.  





CONCLUSION OF LAW

1.  The criteria for a rating of 30 percent, and no higher, for PTSD, beginning March 14, 2014, is granted.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9411).  

2.  The criteria for a rating in excess of 50 percent for PTSD, beginning March 14, 2014, is denied.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9411).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

Two VA examinations have been secured in connection with the current claim.  Taken together, the Veteran's VA examinations are adequate; the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.
II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in November 2014.  The purpose of the remand was to obtain a new VA examination.  Upon remand, the Veteran underwent a VA examination in December 2014.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).




IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. PTSD Criteria

The Veteran is currently in receipt of service connection for PTSD, evaluated as 10 percent disabling prior to March 14, 2014 and 50 percent disabling beginning March 14, 2014.

Under this diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

The record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added). 

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  A GAF score of 11 to 20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See DSM-IV.

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board's November 2014 remand found that a new VA examination was warranted as the February 2011 examination report contained contradictory statements.  The report indicated that the Veteran suffers from moderate PTSD symptoms.  However, it also stated that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning.  Resolving all reasonable doubt in favor of the Veteran, in addition to considering the most recent December 2014 VA examination, the Board will take note of any symptoms or notations from the February 2011 VA examination that lend to a higher evaluation.

Prior to March 14, 2014

The Veteran is currently in receipt of service connection for PTSD, evaluated as 10 percent disabling, prior to March 14, 2014. 

In February 2011, the Veteran underwent a VA PTSD examination and reported anxiety and irritability.  The examiner noted that the Veteran has clinically significant PTSD re-experience symptoms related to his time in Vietnam, as manifested in exposure distress and physiological reactivity when talking about them.  Although, the examiner noted that the Veteran's psychosocial functioning is considered fair.

The Veteran stated that he has memories of Vietnam and had an exaggerated startle response.  However, at the time of the examination, the Veteran did not seem to regard his memories of Vietnam as particularly distressing.  The Veteran reported mild to moderate avoidance/numbing symptoms and trouble experiencing and expressing loving feelings.  He noted that he becomes angry relatively easily and has been told that he has a quick temper.  Additionally, the Veteran stated that he is easily annoyed, anxious in crowds, and keeps his back to the wall in public.  The examiner indicated that the Veteran's difficulty with family role functions is a direct reflection of his PTSD avoidance/numbing symptomatology.  

The Veteran stated that he sees his friends every couple of weeks and is close to his daughter and grandchildren.  However, he likes being by himself and prefers living alone.  The Veteran noted that he has not participated in his hobby of dirt-track racing due to health issues, but hopes to begin racing again soon as he is still very interested in this hobby. 

The Veteran reported getting into fistfights after drinking alcohol; however the most recent fight was in the late 1980s.  The Veteran stated that he is more likely to be home alone when he drinks, therefore lessening the likelihood that he would get into any physical fights.  The VA examiner opined that the Veteran's alcohol abuse appears to have begun as a sequela of PTSD, as an attempt at self-medication, but is now a partially autonomous condition.  In fact, the examiner concluded that the Veteran's problems with alcohol are at least as likely as not an autonomous problem.

The examiner noted that the Veteran was employed fulltime, and that while he had missed 18 weeks of work, this had been due to recovery from surgery.  The examiner indicated that the symptoms of PTSD were mild currently, but the examiner reported that the Veteran's GAF score is 55, indicating moderate symptoms.  Although, the examiner stated that it would be mere speculation to specify what proportion of the Veteran's alcohol abuse is due to his PTSD and what proportion is due to other factors.  The examiner concluded that it would also be speculative to give a specific GAF score on the basis of the Veteran's PTSD symptoms alone as GAF scores are assigned to a patient on a whole clinical picture and not to specific symptoms or diagnoses.

The Board finds that a 30 percent rating, and no higher, is warranted for the Veteran's PTSD prior to March 14, 2014.  A 30 percent rating is warranted due to the Veteran's anxiety, depression, suspiciousness, exaggerated startle response, and GAF score indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A higher rating of 50 percent is not warranted because the Veteran does not have reduced reliability and productivity due to panic attacks, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in maintaining all relationships.

Therefore, prior to March 14, 2014, a rating of 30 percent is warranted for the Veteran's PTSD.

Beginning March 14, 2014

In January 2015, the Veteran was granted a 50 percent rating for his PTSD effective March 14, 2014. 

In December 2014, the Veteran underwent a VA PTSD examination.  The examiner stated that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he has had no social changes since his last examination in February 2011.  The Veteran still keeps in contact with one of his daughters but has infrequent contact with his other children and grandchildren and prefers to be alone.  Since his last examination, the Veteran worked for a short period of time before retiring.  The Veteran reported that he had to give up on his hobbies approximately one year prior due to his physical health. 

The Veteran denied any mental health treatment since his last VA examination and denied taking any psychiatric medication over the last several years.  Additionally, the Veteran denied suicidal or homicidal thinking or actions.  The Veteran also reported quitting drinking about 18 months ago. 

The Veteran stated that he still has some trouble sleeping at night, but explained that it is physical pain that impacts his sleep.  He reported that he thinks about Vietnam when he is reminded by the news, but no other triggers.  The Veteran stated that these thoughts come and go but that he does not dwell on them.  

The examiner noted that the Veteran was alert and oriented, his speech was clear and coherent, and his thought processes were linear, logical, goal directed without psychotic content.  However, the examiner stated that the Veteran had a flat affect and was anxious.  The Veteran denied any suicidal or homicidal thoughts, plans or intentions.  Additionally, the Veteran's memory was intact, had adequate insight, and sound judgment.  

Although the Veteran meets the criteria for a PTSD diagnosis, the examination report stated that the Veteran does not experience any other PTSD related symptoms.

Additionally, in March 2014, the Veteran submitted lay statements from his former wives.  All three statements discussed the Veteran's anger issues, difficulty maintaining his relationships with loved ones, avoidance of discussing his time in Vietnam, and exaggerated startle response.  In fact, one lay statement retold a story of a car back firing and the Veteran immediately taking cover on the ground. 

The Board finds, after consideration of the medical and lay evidence of record, that a rating in excess of 50 percent for PTSD, beginning March 14, 2014, is not warranted.  A higher rating of 70 percent is not merited because there is no evidence that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  Additionally, at his most recent examination, the Veteran did not report any PTSD symptoms, denied suicidal and homicidal ideations, did not have intermittently illogical speech, impaired impulse control, neglect of personal appearance, and hygiene, or demonstrate the inability to establish and maintain effective relationships.

Additionally, the Board finds that a 50 percent rating takes into consideration the severity of the Veteran's PTSD as discussed in the lay statements provided.  Therefore, entitlement to a rating in excess of 50 percent for PTSD, beginning March 14, 2014, is not warranted. 

Other Considerations

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD. 

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his PTSD.  Hence, referral for consideration of an extraschedular rating is not warranted. 

Additionally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating of 30 percent, and no higher, for PTSD prior to March 14, 2014, is granted.

Entitlement to a rating in excess of 50 percent for PTSD, beginning March 14, 2014, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


